DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application claims the benefit of TW App. No. 109108972, filed 03/18/2020. The preliminary amendment filed on 08/17/2020 is entered and acknowledged by the Examiner. 
3.	Applicant’s election of Group I, claims 1-4 in the reply filed on 04/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
4.	Claims 1-7 are pending. Claims 1-4 are under examination on the merits. Claims 5-7 are withdrawn to a non-elected invention from further consideration. 

Drawings

5.	The drawings are received on 08/17/2020. These drawing are acceptable.

Claim Objections
6.	Claims 2-4 are objected to because of the following informalities: 
	In claims 2-4, it is suggested that “as claimed in" (all occurrences) be deleted and "according to" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
	In claim 2, it is suggested that “~" (6 occurrences) be deleted and "-" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
In claim 3, it is suggested that “~" (5 occurrences) be deleted and "-" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
In claim 4, it is suggested that “~" (2 occurrences) be deleted and "-" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 1-4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the limitations 
"the prime powder" in line 2, should be “a prime powder”,  
"the electrostatic spray process” in line 4, should be “an electrostatic spray process”,  
"the first baking process” in line 5, should be “a first baking process”,
"the finish powder” in lines 6-7, should be “a finish powder”,
“the electrostatic spray process” in line 7, should be “an electrostatic”,  
“dye powder” in line 8, should be “the dye powder”.  There are insufficient antecedent basis for these limitations in the claim. Claims 2-4 being depended on claim 1 are rejected as well. 

9.	Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 recites the limitations 
"migratory pigment and dye powder " in line 4, should be “the migratory pigment and the dye powder”,  
“the composition of the primer coating” in line 5, should be “a composition of the primer layer or the primer layer composition”. There are insufficient antecedent basis for these limitations in the claim. 

10.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 2 recites “the primer layer is composed of 45%~99% powder coating resins, 0.5%~2% leveling agents, 3%~10% hardeners, 0.1%~ 15% migratory pigment and dye powder, 0.2% ~ 1.5% defoamers, and 0.1%~40% fillers to make up 100% of the composition of the primer coating”, wherein applicant fails to articulate by sufficiently distinct functional language, if the recited amount is weight % or parts by weight or mole% based on 100% of the primer layer composition, thus claim 2 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope. 

11.	Claim 3 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3 recites the limitations 
 “the composition of the finish coating” in line 5, should be “a composition of the finish layer or the finish layer composition”. There is insufficient antecedent basis for this limitation in the claim. 

12.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 3 recites “the finish layer is composed of 90%~99% powder coating resins, 0.5%~2% leveling agents, 3%~10% hardeners, 0%~ 10% brighteners, 0.2% ~ 1.5% defoamers, to make up 100% of the composition of the finish coating”, wherein applicant fails to articulate by sufficiently distinct functional language, if the recited amount is weight % or parts by weight or mole% based on 100% of the primer layer composition, thus claim 3 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope. 

13.	Claim 4 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the limitations 
 “dye powder” in lines 2 &3, should be “the dye powder”.  There is insufficient antecedent basis for these limitation in the claim. 

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasahara et al. (US Pub. No. 2003/010217 A1, hereinafter “’217”).  
	
	Regarding claim 1: ‘217 discloses a two-coat two-bake powder coating structure (Page 6, [0107]), comprising: a primer layer (A) (Page 2, [0032]-[0033]), which is created by having a primer powder added with migratory pigment and dye powder to be coated on the surface of a metal substrate through an electrodeposition coating composition (Page 5, [0096]), and later is formed during a first baking process (Page 6, [0104]) and a finish layer (B) (Page 5, [0088]-[0089]), which is created by means of applying a finish powder on the surface of the primer layer through the electrodeposition coating composition (Page 5, [0096]), then having the migratory pigment and the dye powder in the primer layer uniformly and osmotically diffusing into the finish layer (Page 5, [0093]) during the second baking process (Page 6, [0104]), due to the temperature of the finish layer being greater than that of the primer layer after the first baking process and the density of the primer layer to be greater than that of the finish layer, wherein subsequently the finish layer and the primer layer are solidified after being cooled down (Page 6, [0107]). 

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (US Pub. No. 2003/0102217 A1, hereinafter “’217”) as applied to claim 1 above, and further in view of Futao Hu (CN 109701848 A, machine translation, hereinafter “’848”) or Clemens et al. (US Pub. No. 2007/0249778 A1, hereinafter “’778”).

Regarding claims 2-3: The disclosure of ‘217 is adequately set forth in paragraph 15 above and is incorporated herein by reference. ‘217 teaches the colored coating composition (A) may be any known thermosetting coating composition comprising a base resin, a curing agent and a coloring pigment, and optionally containing an extender pigment, a surfactant or the like (Page 2, [0033]). Various coating compositions, such as organic solvent-based, aqueous or powdery coating compositions, are usable as the clear coating composition (B) without limitation, as long as they are bright pigment-containing clear coating compositions. The base resin may be a thermosetting resin to be used in combination with a curing agent, or a resin curable by active energy rays, such as ultraviolet rays or an electron beam (Page 5, [0089]).
‘217 does not expressly teach the primer layer is composed of 45%-99% powder coating resins, 0.5%-2% leveling agents, 3%-10% hardeners, 0.1%-15% migratory pigment and dye powder, 0.2% - 1.5% defoamers, and 0.1%-40% fillers to make up 100% of the composition of the primer coating, and the finish layer is composed of 90%-99% powder coating resins, 0.5%-2% leveling agents, 3%-10% hardeners, 0%-10% brighteners, and 0.2%-1.5% defoamers to make up 100% of the finish coating. 
However, ‘848 teaches a method for preparing a decorative pattern on a plate-shaped base material (Page 5/27, [0002]). The method for preparing a decorative pattern on a plate-shaped substrate comprises the nano-ceramic composite coating comprises the following components: 5-15 parts of deionized water, inorganic 70-80 parts of resin, 25-70 parts of pigments and fillers, 1-3 parts of wetting agent (i.e., leveling agent), 2-4 parts of dispersant, 0.5-1.5 parts of defoamer, 0.5-1.5 parts of film-forming aids, 1- 3 parts, 2-4 parts of thickener ( i.e., hardener), and 1-3 parts of curing agent; the inorganic resin includes one or more of silica nanosol, titania sol or alumina sol ( Page 3/27, Step 7; Page8/27, [0020]) with benefit of providing a nanocomposite ceramic paint is used so that the surface of the decorative pattern has higher coating hardness, better weather resistance and excellent chemical corrosion resistance. The color of the decorative pattern can be changed by adding pigments and filler, so that the decorative pattern is more attractive (Page 9/27, [0034]). 
Alternatively, ‘778 teaches a curable resin composition (Page 2, [0019]) comprising in combination Part (A) (Page 12, [0141]), and Part (B) (Page 12, [0142]) wherein the resin composition comprises coating resins, leveling agents, hardeners, migratory pigment and dye powder, defoamers, and fillers (Page 9, [0101]; Page 13, [0145]) with benefit of providing an engineered composite coating. The coating imparts excellent adhesive properties, in particular to: oil-contaminated substrates, a variety of low surface energy substrates, and on a variety of electronegative substrates (Page 4, [0038]). The  specific chemical resistive properties are designed such: for exposure to boiling water, resistance to brines, and resistance to a broad spectrum of solid and aqueous acids and caustics (Page 6, [0058]). The physical properties include excellent flexibility and the ability to elongate and contract across a broad temperature range.  Performance properties of the installed coating include: weatherability, abrasion resistance, impact strength, chip resistance, and dimensional stability. Long-term aging properties of the material are exceptional (Page 10, [0112])

In an analogous art of the coating composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the primer, and finish layers composition by ‘217, so as to include a composition comprising of  45%-99% powder coating resins, 0.5%-2% leveling agents, 3%-10% hardeners, 0.1%-15% migratory pigment and dye powder, 0.2% - 1.5% defoamers, and 0.1%-40% fillers to make up 100% of the composition as taught by ‘848, and would have been motivated to do so with reasonable expectation that this would result in providing a nanocomposite ceramic paint is used so that the surface of the decorative pattern has higher coating hardness, better weather resistance and excellent chemical corrosion resistance. The color of the decorative pattern can be changed by adding pigments and filler, so that the decorative pattern is more attractive as suggested by ‘848 (Page 9/27, [0034]). 
In an analogous art of the coating composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the primer, and finish layers composition by ‘217, so as to include a composition comprising of  45%-99% powder coating resins, 0.5%-2% leveling agents, 3%-10% hardeners, 0.1%-15% migratory pigment and dye powder, 0.2% - 1.5% defoamers, and 0.1%-40% fillers to make up 100% of the composition as taught by ‘778, and would have been motivated to do so with reasonable expectation that this would result in providing an engineered composite coating. The coating imparts excellent adhesive properties, in particular to: oil-contaminated substrates, a variety of low surface energy substrates, and on a variety of electronegative substrates (Page 4, [0038]). The  specific chemical resistive properties are designed such: for exposure to boiling water, resistance to brines, and resistance to a broad spectrum of solid and aqueous acids and caustics (Page 6, [0058]). The physical properties include excellent flexibility and the ability to elongate and contract across a broad temperature range.  Performance properties of the installed coating include: weatherability, abrasion resistance, impact strength, chip resistance, and dimensional stability. Long-term aging properties of the material are exceptional as suggested by ‘778 (Page 10, [0112]).

18.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (US Pub. No. 2003/0102217 A1, hereinafter “’217”) as applied to claim 1 above, and further in view of Hiroshi Takiguchi (US Pub. No. 2018/0371281 A1, hereinafter “’281”). 

Regarding claim 4: The disclosure of ‘217 is adequately set forth in paragraph 15 above and is incorporated herein by reference. ‘217 teaches the migratory pigment and the dye powder is set to be organic pigment (Page 4, [0071] to Page 5, [0082]). ‘271 does not expressly teach organic pigment and the dye powder of small molecules with a particle diameter between 0.01 µm -10 µm and a molecular weight between 180~ 1000.
However, ‘281 teaches an aqueous coating composition (Page 1, [0005]) includes an aluminum pigment (Page 1, [0010]) having an average particle diameter (D) of the aluminum pigment particles may be 3 to 20  µm (Page 1, [0012]), wherein the aluminum pigment is composed of tabular particles which are surface-treated by a fluorine-containing compound and which have an average thickness (Z) of 8 to 100 nm in a thickness direction thereof, and having a molecular weight less than 1000 (Page 1, [011]; Page 9, [0106]  to Page 10, [0107]) to provide an aqueous coating composition and a pigment paste each of which is able to form a coating film excellent in metallic glossiness and water resistance (Page 1, [0008]). 
In an analogous art of the coating composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the particle diameter of the migratory pigment and the dye powder in the  composition by ‘217, so as to include organic pigment and the dye powder of small molecules with a particle diameter between 0.01 µm -10 µm and a molecular weight between 180~ 1000 as taught by ‘281, and would have been motivated to do so with reasonable expectation that this would result in providing an aqueous coating composition and a pigment paste each of which is able to form a coating film excellent in metallic glossiness and water resistance as suggested by ‘281 (Page 1, [0008]). 

Examiner Information
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/16/2022